DETAILED CORRESPONDENCE
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 16 November 2020 in which claims 3 and 10 were amended to change the scope and breadth of the claims.
	Claims 1-4, 8-16 and 20-24 are pending in the current application. Claims 8, 11-16, 21 and 23 are withdrawn as being drawn to a non-elected invention. Claims 1-4, 9, 10, 20, 22 and 24 are examined on the merits herein.
The Declaration of Dr. Calatrava (hereinafter referred to as the Declaration), submitted by Applicant on 16 November 2020 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 16 November 2020, with respect to the rejections of claim 10 under 35 U.S.C. § 103 as being unpatentable over Miyazaki et al. in view of Holodniy et al. as applied to claims 1-3, 10, 20 and 22 above, and further in view of Nguyen et al. (PLoS ONE, 2012, vol. 7, no. 1, pp. e31006-e31006, cited in previous Office Action) has been fully considered and is persuasive because claim 10 has been amended to delete the recitation “simultaneous”. The rejection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (WO 2011/126071, cited in previous Office Action) in view of Holodniy et al. (Infection and Drug Resistance, 2013, vol. 6, pp. 187-198, cited in previous Office Action).
Miyazaki et al. teach a substance for suppressing viral infection control (i.e. prevent, see also p.9, third paragraph) or treating a viral infection, the substance selected from the group consisting of amlodipine, verapamil and diltiazem (claim 3). Miyazaki et al. teach the therapeutic agent is effective for inhibiting the influenza virus infection (claim 7). Miyazaki et al. teach other known anti-influenza agents include oseltamivir (p.5, seventh paragraph). Miyazaki et al. teach administering diltiazem to mice (p.17, 
While Miyazaki et al. teach both diltiazem and oseltamivir each for treating/preventing influenza, Miyazaki et al. do not expressly disclose administering the combination of diltiazem and oseltamivir (instant claims 5-7 and 10). 
Holodniy et al. teach current neuraminidase inhibitors for treating/preventing influenza infections include oseltamivir (p.190-191). Holodniy et al. teach the use of combination therapy to prevent or minimize resistance to neuraminidase inhibitors (p.193, right column, first paragraph). Holodniy et al. teach an in silico experimental model testing the emergence of resistance by comparing oseltamivir alone or as part of a triple combination antiviral drug therapy (TCAD), and found that the barrier to resistance was very high in the TCAD-treated cells (p.193-194, bridging paragraph). Holodniy et al. teach the adamantanes are a distinct class of antiviral medications that inhibit M2 protein (p.190, left column, first paragraph). Holodniy et al. teach another study in which oseltamivir was administered alone, as part of a dual therapy or triple therapy and found 20% survival for monotherapy; 50% survival when oseltamivir was combined with amantadine (which inhibits the virus via a different pathway than oseltamivir), 60% survival when oseltamivir was combined with ribavirin; and 90% survival when oseltamivir was part of the triple therapy (oseltamivir/amantadine/ribavirin), (p.194, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer diltiazem to treat/prevent influenza infection, and further administer oseltamivir.

According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Furthermore, Holodniy et al. teach treating/preventing influenza infections by administering combinations of anti-viral agents that interact with the virus by different mechanisms to prevent resistance from monotherapy, wherein such combinations included oseltamivir as part of the therapy. 
Thus, to minimize the chance of resistance the skilled artisan would have been motivated to specifically administer diltiazem (disrupts uptake of calcium ions into the virus, see p.6 of Miyazaki et al., paragraphs 4-6) and oseltamivir (neuraminidase inhibitor, p.190, first paragraph) because they each target the influenza virus by different pathways/different targets. The ordinary artisan would have had a reasonable expectation of success because each drug has been demonstrated to be efficacious against the influenza virus, and oseltamivir combination therapies have been demonstrated to be efficacious against the influenza virus. 
With respect to the order of steps recited in instant claim 10, it would have been obvious to administer the two drugs separately or sequentially. One having ordinary skill in the art would have been motivated to provide the two drugs as distinct formulations because the ordinary artisan can easily adjust the dosage of each drug for the particular patient, particularly when the patient is a child. Thus, one having ordinary skill in the art would have been motivated to administer these distinct dosages separately. 
One having ordinary skill in the art would have been motivated to administer the separate doses sequentially. In the case of drugs formulated as separate inhalants, for example, each drug would need to 
The claimed process (of separate or sequential administration) is no more than a selective combination of prior art teachings done in a manner obvious to one of ordinary skill in the art since each step of the process appears to be relatively complete in itself and there is no indication of an interaction between steps of such a type that would lead one of ordinary skill in the art to doubt that a substitution of alternative steps known to the art could be made. In re Mostovych, 144 USPQ 38 (1964).
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 9, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. and Holodniy et al. as applied to claims 1-3, 10, 20 and 22 above, and further in view of McCullers (The Journal of Infectious Diseases, 2004, vol. 190, pp. 519-26, cited in previous Office Action).
Miyazaki et al. teach as discussed above.
Miyazaki et al. do not expressly disclose administering at least one antibacterial agent (instant claims 9 and 10).
Holodniy et al. teach as discussed above.
McCullers teaches secondary bacterial pneumonia is a complication after influenza (abstract, and throughout article. See for example entire p.519, and p.520, first and second paragraphs). McCullers teaches a model wherein mice were infected with influenza virus, and then pneumococcus 7 days later (p.523, second paragraph). McCullers teaches in this model, ampicillin treatment began once pneumonia was detected. However, all the mice died (p.523, second paragraph). In another model, McCuller teaches mice were challenged, received delayed treatment with oseltamivir and received ampicillin once pneumonia was detected. McCullers teaches that only 32% of the mice developed bacterial pneumonia 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer diltiazem and oseltamivir, and further administer at least one antibacterial agent to treat influenza infection.
One having ordinary skill in the art would have been motivated to administer the anti-influenza agent, diltiazem and sequentially administer at least one antibacterial agent to a subject having an influenza infection because McCullers found the combination therapy of administering an anti-viral agent followed by antibacterial agent to a subject infected with influenza and pneumococcus significantly reduced the rate of secondary bacterial pneumonia and significantly increased the rate of survival of all subjects. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.  

Response to Arguments
Applicant's arguments and Declaration filed 16 November 2020 have been fully considered but they are not persuasive. 
The instant claims are drawn towards combinations of diltiazem with at least one antiviral agent selected from the group consisting of: oseltamivir, zanamivir, peramivir, amantadine, rimantadine, ribavirin, arbidol, monensin, midodrine, desglymidodrine, rilmenidine, harmol, harmol dimers, and brinzolamide. 
Applicant maintains diltiazem was unexpectedly found to potentiate the antiviral effects of known antiviral agents like oseltamivir. Applicant has submitted data in the instant Specification and in the Declaration that allegedly show the combinations of antivirals synergistically reduce titer loads in 

Applicant’s evidence of unexpected results has been carefully considered, but is not found persuasive.
As evidenced by Nguyen et al. (WO 2008/112775, cited in IDS submitted 16 November 2020), oseltamivir, zanamivir and peramivir are neuraminidase inhibitors; amantadine and rimantadine are an M2 inhibitor, ribavirin is an RNA polymerase inhibitor (see claim 9). The instant Specification discloses arbidol is similar to the aforementioned neuraminidase inhibitors and M2 inhibitors in that they all directly inhibit the virus. 
With respect to monensin, midodrine, desglymidodrine, rilmenidine, harmol, harmol dimers and brinzolamide, the instant Specification describes their antiviral activity is due to their inducing an overall unfavorable cellular sate, including for example chelating calcium (paragraphs [0063]-[0064] of the instant PGPub).
Applicant’s data allegedly showing evidence of synergism are limited to specific concentrations, and combinations of those concentrations, i.e. ratios. Furthermore, the evidence of synergism is limited to specific antiviral agents that function as neuraminidase inhibitors. Applicant’s data is not commensurate in scope with the instant claims, both with respect to the species of anti-viral agent, and with respect to the concentrations/ratios of the anti-viral agents found to be synergistic. 
MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”. 


MPEP 716.02(d), I states “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. 

Diltiazem and Zanamivir
With respect to the combinations of diltiazem and zanamivir, evidence of synergistic action appears to depend on the relative amount of diltiazem to zanamivir. Figure 1C of the Declaration are based on a combination of diltiazem at concentrations of 6.1, 24.4, 97.6, 390, 1562, 6250 and 100000 nM with zanamivir at concentrations of 0.1, 1, 10, 100 and 1000 nM. The margins of error are significantly high for the lower concentrations tested, and in many cases as large as or larger than the absolute Loewe value. Thus, there is no clear evidence of synergistic results for combinations of diltiazem with zanamivir when zanamivir is formulated at a concentration of 0.1 nM or 1 nM. Similarly, the margins of error for 1000 nM zanamivir are as large as or larger than the absolute Loewe value. Thus, there is no clear evidence of synergistic results for the combinations of diltiazem with zanamivir when zanamivir is formulated at a concentration of 1000 nM. Evidence of synergistic action appear limited to zanamivir at concentrations of 10 nM and 100 nM when combined with diltiazem at a concentration of at least 24.4 nM to 100,000 nM. 
Taken together, it is clear synergism is limited to specific concentrations and/or ratios of diltiazem and zanamivir. One of ordinary skill in the art could not reasonably predict what amounts of diltiazem and zanamivir would synergistically inhibit influenza virus. 


Diltiazem and Oseltamivir
With respect to the combinations of diltiazem and oseltamivir, evidence of synergistic action appears to depend on the relative amount of diltiazem to oseltamivir. Figures 2B and 2C of the Declaration are based on a combination of 90 µM diltiazem with 10 µM of oseltamivir. Data from Figure 3 of the instant Specification, however, confound any evidence of unexpected synergism by the fact that 9nM of diltiazem was more anti-viral than 9 nM diltiazem in combination with 1 nM oseltamivir. It appears that at lower concentrations, synergism disappears. 
Taken together, it appears synergism is limited to 90 µM diltiazem with 10 µM oseltamivir, and limited to H1N1 and oseltamivir-resistant H1N1 virus. 
The claims are not commensurate in scope with these concentrations or ratios. Furthermore, it is not clear if Applicant has support in the instant Specification for these concentrations or ratios.  

The claims are not commensurate in scope with the species of anti-viral agent used in combination with diltiazem. One having ordinary skill in the art would not know whether diltiazem would synergistically reduce influenza virus titers in combination with anti-viral agents that exert its antiviral effect via a mechanism of action (e.g. arbidol, adamantadine, ribavirin) that is different from the tested oseltamivir and zanamivir. Because these other claimed antiviral agents act differently, and in some cases only on specific forms of influenza virus, the ordinary artisan would not be able to determine whether diltiazem would similarly exert a synergistic effect towards inhibiting influenza, let alone what concentrations these agents may exert such an unpredictable effect.
The rejections are hereby maintained. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the prior art of record disclose administering diltiazem for the treatment of prevention of influenza virus, it does not teach or suggest further administering etilefrine.
Additionally, the art of record does not teach or fairly suggest administering a combination of diltiazem with etilefrine. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623